Citation Nr: 1729519	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-13 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cervical spine disability prior to December 2, 2015, and in excess of 30 percent thereafter. 

2.  Entitlement to a separate rating for radiculopathy of the right upper extremity prior to December 2, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which increased the rating to 20 percent for cervical spine disability, effective March 8, 2006.

In a May 2014 decision, the Board determined that the Veteran's cervical spine disability did not warrant a rating higher than 20 percent.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the decision in a May 2015 Order, and remanded the claim to the Board for actions consistent with the terms of the JMR.  In October 2015, the Board remanded the claim for additional development. 

The Board notes the Veteran was awarded a 40 percent rating for radiculopathy effective December 2, 2015, in its February 2016 decision.  The Veteran has not disagreed with his assigned rating.  As the issue of entitlement to a separate rating for radiculopathy prior to December 2, 2015, for his right upper extremity is part and parcel of his claim for an increased rating for his cervical spine disability, it is properly before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

Further, in the February 2016 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's cervical spine disability from 20 to 30 percent, effective December 2, 2015.  In June 2016 and December 2016, the Board remanded the claim for further development; it has since returned to the Board for further appellate consideration. 

FINDINGS OF FACT

1.  For the entire time frame on appeal, the Veteran's symptoms of his cervical spine disability more nearly approximated limitation of forward flexion of 15 degrees or less, but without any incapacitating episodes for a total of 2 weeks but less than 4 weeks during the prior 12 months that required bed rest as prescribed by a treating physician.

2.  Although the Veteran did not receive a formal diagnosis of radiculopathy until the December 2, 2015, VA examination, there is probative evidence that shows he exhibited actual symptoms of radiating pain, numbness, and tingling in the right upper extremity throughout the entire appeal period prior to December 2, 2015. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 30 percent rating, but no higher, for cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).  

2.  The criteria for a separate rating of 20 percent for mild radiculopathy of the right upper extremity, from March 8, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code 8511 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the Veteran or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  

During the pendency of the appeal, the service-connected cervical spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS).  38 C.F.R. § 4.71a (2016). 

As above, under Diagnostic Code 5243, it is noted that the IVDS should be evaluated either under the criteria for IVDS, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  

Under the General Rating Formula for diseases of the Spine, using Diagnostic Code 5237, a disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is for a disability manifested by the following: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id

A 40 percent is assigned for ankylosis of the entire cervical spine.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id. 

Under Diagnostic Code 5243, a 10 percent rating for IVDS requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Additionally, Diagnostic Code 8511 provides ratings for paralysis of the middle radicular group of nerves.  The Veteran is right handed and thus ratings relating to the major side are applicable.  Diagnostic Code 8511 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side; moderate incomplete paralysis is rated 40 percent disabling on the major side; and severe incomplete paralysis is rated 50 percent disabling on the major side.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Further, "disability from [neurological disorders] and their residuals may be rated...in proportion to the impairment of motor [and] sensory...function.  Consider especially...complete or partial loss of use of one or more extremities... referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves."  38 C.F.R. § 4.124a.

Words such as "mild", "slight", "moderate", "marked", and "severe" are not specifically defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has reviewed all the evidence in the Virtual folders, which includes: the Veteran's contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Facts and Analysis

The Veteran is seeking an increased rating for his cervical spine disability currently rated as 30 percent disabling.  The Board notes that the Veteran was service connected for a cervical strain under Diagnostic Code (DC) 5290 with a disability rating of 10 percent effective November 1, 2001.  The Veteran filed his claim for increase in March 2006, and was awarded a 20 percent rating, effective March 8, 2006.  In a February 2016 rating decision, the Appeals Management Office (AMO) increased the rating for the Veteran's cervical spine disability from 20 to 30 percent, effective December 2, 2015.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulations, the Board finds that the Veteran's cervical spine symptoms more nearly approximate forward flexion of the cervical spine to 15 degrees or less, but without ankylosis or periods of incapacitating episodes.  In other words, a 30 percent rating, but no higher, is warranted for the cervical spine disability for the entire appeal period.  

The Board acknowledges the Veteran's various statements stating that his cervical spine disability has worsened.  Over the course of several years, the Veteran has stated that his cervical spine disability has caused him to experience chronic pain, stiffness, and swelling in his neck. 

The Veteran underwent an examination in May 15, 2006, in order to address his complaints of neck pain.  The Veteran reported having pain with movement.  
The examiner noted pain specifically in the C4-5 area and a spread of pain down into his shoulders i.e. evidence of radiculopathy.  At the time, he had forward flexion to 25 degrees; no ankylosis was reported. 

VA treatment records from September 2006 document the Veteran's complaints of chronic neck pain as well as treatment through physical therapy and medications. 

The Veteran also underwent several other examinations during the pendency of this appeal.  In the April 2012 VA examination, the Veteran's forward flexion of his cervical spine was noted to be 25 degrees, and no ankylosis of the cervical spine was reported.  Moreover, Intervertebral Disc Syndrome (IVDS) was not diagnosed during this examination, nor was he noted to have doctor prescribed bed rest due to his neck disability. 

During, the examination that occurred on December 2, 2015, the Veteran was noted to have an abnormal range of motion (ROM) as the Veteran had forward flexion from 0 to 20 degrees, initially.  After repetitive use testing, the Veteran's ROM was noted to be from 0 to 15 degrees.  Forward flexion of the cervical spine of 15 degrees or less qualifies the Veteran for a disability rating of 30 percent under DC 5243. 

To warrant a rating in excess of 20 percent for the period prior to the December 2015 exam, the Veteran must demonstrate favorable ankylosis of the entire cervical spine or forward flexion of the cervical spine of 15 degrees or less.  The Board finds that prior to December 2, 2015, the Veteran demonstrated forward flexion of the cervical spine of 25 degrees which is greater than 15 degrees, but not greater than 30 degrees.  At worst, the Veteran's forward flexion was 25 degrees.  The December 2, 2015 examiner observed that the Veteran had painful motion of the cervical spine.  .  As there is a clear indication that the Veteran had limitation of motion due to pain long before the December 2, 2015 examination, it stands to reason that the Veteran's symptoms did not suddenly get worse on the date of the later examination.  As such, the Board finds that the most probative examination report during the appeal period addressing the level of symptoms the Veteran experiences in his neck is the December 2015 examination.  The Board finds that for the entire appeal period, his symptoms more nearly approximate those associated with a 30 percent rating for limitation of flexion in the cervical spine.  

The Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  The Veteran underwent an additional examination in July 2016.  During this examination, the examiner acknowledged the Veteran's diagnosis of degenerative arthritis of the cervical spine.  

Additionally, the Veteran reported flare-ups as well as functional impairment in that he experienced pain when turning his head to the right, and his inability to move his head without pain hampered his driving abilities.  The Veteran had an abnormal ROM with forward flexion from 0 to 30 degrees and pain on weight bearing was reported.  After repetitive use testing, the subsequent ROM was forward flexion from 0 to 25 degrees.  Pain weakness, fatigability, and incoordination significantly limited functional ability with repeated use over time.  The Veteran also demonstrated an abnormal spinal contour as a result of muscle spasm and localized tenderness, but no ankylosis was reported. 

The Board notes that one of the issues discussed in the May 2015 JMR was functional loss.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  

In the July 2016 examination, the Veteran reported flare-ups as well as functional impairment because he experienced pain when turning his head to the right which hampered his driving abilities and his ROM was abnormal, specifically after repetitive use testing.  Moreover, the examiner stated that pain, weakness, fatigability, and incoordination limited functional ability with repeated use over time and the Veteran was experiencing an abnormal spinal contour. 

The Board finds that the Veteran's pain, flare-ups, and difficulty moving his neck in this case do not constitute additional functional loss so as to warrant the assessment of a higher rating.  Despite the Veteran having flare-ups of pain that reached 6 on a 10 point pain scale, the evidence of record does not show that the symptoms of his cervical spine disability rise to a level contemplated by the next highest disability rating; a rating of 40 percent is not warranted as the Veteran does not have ankylosis of the entire cervical spine.  

The Board reiterates that in order to achieve the next highest rating of 40 percent, the Veteran must have demonstrated unfavorable ankylosis of the entire cervical spine.  Ankylosis has not been observed in the Veteran's cervical spine at any time during the appeal period, nor has he so contended.

The Board will now determine whether a higher disability rating for IVDS is warranted under DC 5243 for either appellate period.  Prior to December 2, 2015, IVDS was not diagnosed.  From December 2, 2015, IVDS was diagnosed.  In the July 2016 addendum opinion, the examiner stated that the Veteran's clinical picture is one which supports a diagnosis of IVDS.  The examiner explained that IVDS is a condition which occurs when the disc bulges out causing compression on nearby structures, including the spinal nerves or the spinal cord.  This condition occurring in the neck can cause shooting pain and this diagnosis should be part of the Veteran's cervical spine disability picture.   

The examiner also stated that there is no evidence that the Veteran's cervical spine IVDS resulted in extended periods of incapacitation as defined by VA regulation.  Crucially, these episodes require bed rest as prescribed by a treating physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note 1.

Here, there is no evidence showing the Veteran had any incapacitating episodes within the last 12 months in private records, VA records, or examinations (or at any other point during the appeal period).  The Board notes that the examiner similarly explained there was no evidence to show the Veteran's cervical spine IVDS resulted in any incapacitating episodes within the prior year.  Thus, although there is competent medical evidence demonstrating that he has IVDS, the Veteran's disability has failed to meet the criteria for the next higher rating under the IVDS rating criteria, as his IVDS did not produce the appropriate periods of incapacitation. 

As such, the Veteran does not meet the criteria for a disability rating in excess of 30 percent under DC 5243. 

The last issue for consideration is whether the Veteran is entitled to a separate rating for radiculopathy of the right upper extremity prior to December 2, 2015.  Although the Veteran was not formally diagnosed with radiculopathy until the examination on December 2, 2015, the May 15, 2006, examiner noted that the Veteran exhibited actual symptoms of radiculopathy.  At that time, the Veteran complained about the spread of pain from his neck down to his shoulders during his examination.  The examiner also noted pain with movement in the cervical spine.  

The Board notes that there is evidence that the Veteran's radiculopathy of the right upper extremity can be traced back to May 2006-just months following his increased rating request on March 8, 2006, for his neck disability.  Similarly, the Veteran reported neck pain with radicular symptoms down his right arm during a November 7, 2012, radiologic examination.  The Veteran had symptoms of numbness and tingling, in his right upper body on December 2, 2015, as well as his right hand.  As such, per Diagnostic Code 8511, the Veteran qualifies for a 20 percent disability rating for mild, incomplete, paralysis of the middle radicular group for the entire appeal period prior to December 2, 2015.  

The Board awards a 20 percent rating for radiculopathy of the right upper extremity as symptoms that are wholly sensory (which the evidence supports prior to December 2, 2015) are rated at mild, or at most, moderate.  The Board finds that the Veteran's reports of numbness and tingling down the right upper extremity, prior to December 2, 2015, to be wholly sensory and no more than mild in nature.  

In order for the Veteran to get the next highest rating, he would have to exhibit moderate incomplete paralysis of his right extremity.  At no time prior to December 2, 2015, have the Veteran radiculopathy symptoms of the right upper extremity supported a finding of moderate, incomplete paralysis of the middle radicular group.  The most probative evidence shows that his right upper extremity radiculopathy symptoms more closely approximate incomplete paralysis on a mild level. 

With regards to the Veteran's statements, competency of evidence differs from weight and credibility.  The Veteran is competent to report worsened symptoms including increased pain and numbness because this requires only personal knowledge as it comes to him through his senses; however, he is not competent to identify a specific level of disability as that requires specific medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the examiners that conducted the April 2012, December 2015, and July 2016 examinations to be competent.  Further, the Board finds the examiner who rendered the addendum findings and opinion competent.  There is no evidence to undermine the credibility of the medical opinions rendered.  As such, the Board assigns the findings significant weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Based on the lay and medical evidence of record, the Board finds that the preponderance of evidence demonstrates that a disability rating of 30 percent, but no higher, for the Veteran's cervical spine disability for the entire timeframe on appeal is warranted.  

Additionally, in regards to the radiculopathy, based on the lay and medical evidence of record, the Board finds that a separate disability rating of 20 percent, but no higher, for radiculopathy of the right upper extremity for the entire appeal period prior to December 2, 2015, is warranted. 



ORDER

A 30 percent rating, but no higher, for cervical spine disability is granted for the entire appeal period.

A separate rating of 20 percent, but no higher, for radiculopathy of the right upper extremity is granted for the entire appeal period prior to December 2, 2015.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


